DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YouTube video clip entitled "How to cast embedments with TAP clear lite casting resin" uploaded on Nov. 6, 2006 by TAP Plastics http://www.youtube.com/watch?v=Y0Wp9CmSKFY (hereinafter called TAP).  
 	TAP teaches the claimed process as evidenced by the video clip, wherein:
Mold constitutes the claimed accommodation frame;
At least one coin or dice constitutes the claimed sculpture component;
The clear epoxy or polyester constitutes the claimed transparent material;
The clear first layer of transparent material poured into the mold constitutes the claimed transparent fixed connector, which is also the claimed transparent binder, since it is used to place and fix the sculpture component in the mold/accommodation frame.  Also, it should be noted the clear first layer of transparent material is fixed to the mold/accommodation frame. See 4:45-4:55 min of TAP. 
The embedded transparent dice (as seen in the opening and closing minutes of TAP) constitutes the claimed transparent carrier or sculpture component or transparent dummy—it should be noted the instant claims do not prevent a transparent dice from constituting the transparent carrier, another transparent dice constituting the sculpture component, and another transparent dice constituting the transparent dummy; and
the green flexible mold having the textured inner surface, which can be used instead of the rigid mold, constitutes the claimed finishing material (0:50-1:00 min).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video clip entitled "How to cast embedments with TAP clear lite casting resin" uploaded on Nov. 6, 2006 by TAP Plastics http://www.youtube.com/watch?v=Y0Wp9CmSKFY (hereinafter called TAP).   Regarding claim 12, TAP teaches the claimed process as evidenced by the video clip, wherein:
Mold constitutes the claimed accommodation frame;
At least one coin or dice constitutes the claimed sculpture component;
The clear epoxy or polyester constitutes the claimed transparent material; and
The embedded transparent dice (as seen in the opening and closing minutes of TAP) constitutes the claimed transparent carrier and transparent movable holder since the dice is transparent, movable, and has text or picture of dots thereon.
Though TAP teaches embedding coins/sculpture component and dice/transparent carrier, TAP does not explicitly teach embedding both coins and dice within the same embedment.  Since it is well-known in the decorative embedment art to embed various decorations within the same embedment for aesthetic appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place and fix both the coins/sculpture component of TAP and dice/transparent carrier and TAP in the mold of TAP in order to form an embedment having diverse aesthetic appeal.
 	Regarding claim 27, such is taught by TAP since the transparent dice can also constitutes as the claimed transparent dummy.
.


Claims 13 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video clip entitled "How to cast embedments with TAP clear lite casting resin" uploaded on Nov. 6, 2006 by TAP Plastics http://www.youtube.com/watch?v=Y0Wp9CmSKFY (hereinafter called TAP).   Regarding claim 13, TAP teaches the claimed process as evidenced by the video clip, wherein:
Mold constitutes the claimed accommodation frame;
At least one coin or dice constitutes the claimed sculpture component;
The clear epoxy or polyester constitutes the claimed transparent material;
The embedded transparent dice (as seen in the opening and closing minutes of TAP) constitutes the claimed transparent carrier and transparent dummy since the dice is transparent and has text or picture of dots thereon; and
The clear first layer of transparent material poured into the mold constitutes the claimed transparent fixed connector, which is also the claimed transparent binder, since it is used to place and fix the sculpture component in the mold/accommodation frame.  Also, it should be noted the clear first layer of transparent material is fixed to the mold/accommodation frame.  See 4:45-4:55 min of TAP. 

	Regarding claim 29, such is taught by TAP since the transparent dice can also constitutes as the claimed transparent dummy.
 	Regarding claim 30, such is taught by TAP since the green flexible mold having the textured inner surface, which can be used instead of the rigid mold, constitutes the claimed finishing material (TAP: 0:50-1:00 min).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video clip entitled "How to cast embedments with TAP clear lite casting resin" uploaded on Nov. 6, 2006 by TAP Plastics http://www.youtube.com/watch?v=Y0Wp9CmSKFY (hereinafter called TAP).   Regarding claim 16, TAP teaches the claimed process as evidenced by the video clip, wherein:
Mold constitutes the claimed accommodation frame;
At least one coin or dice constitutes the claimed sculpture component;
The clear epoxy or polyester constitutes the claimed transparent material; and 
The embedded transparent dice (as seen in the opening and closing minutes of TAP) constitutes the transparent movable holder, which is also the transparent carrier, since the dice is transparent, movable, and has text or pictures of dots thereon.
Though TAP teaches embedding coins/sculpture component and dice/transparent carrier, TAP does not explicitly teach embedding both coins and dice within the same embedment.  Since it is well-known in the decorative embedment art to embed various decorations within the same embedment for aesthetic appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place and fix both the coins/sculpture component of TAP and dice/transparent carrier and TAP in the mold of TAP in order to form an embedment having diverse aesthetic appeal.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video clip entitled "How to cast embedments with TAP clear lite casting resin" uploaded on Nov. 6, 2006 by TAP Plastics http://www.youtube.com/watch?v=Y0Wp9CmSKFY (hereinafter called TAP).   Regarding claim 17, TAP teaches the claimed process as evidenced by the video clip, wherein:
Mold constitutes the claimed accommodation frame;
At least one coin or dice constitutes the claimed sculpture component;
The clear epoxy or polyester constitutes the claimed transparent material; 
The clear first layer of transparent material poured into the mold constitutes the claimed transparent binder since it is used to place and fix the sculpture component in the mold/accommodation frame.  Also, it should be noted the clear first layer of transparent material is fixed to the mold/accommodation frame. See 4:45-4:55 min of TAP; and
The embedded transparent dice (as seen in the opening and closing minutes of TAP) constitutes the transparent movable holder, which is also the transparent carrier, since the dice is transparent, movable, and has text or pictures of dots thereon.
Though TAP teaches embedding coins/sculpture component and dice/transparent carrier, TAP does not explicitly teach embedding both coins and dice within the same embedment.  Since it is well-known in the decorative embedment art to embed various decorations within the same embedment for aesthetic appeal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place and fix both the coins/sculpture component of TAP and dice/transparent carrier and TAP in the mold of TAP in order to form an embedment having diverse aesthetic appeal.

Applicant’s arguments with respect to claim(s) 11-17 and 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach resin embedding: 1815234,4497756,3660211, and 7776412.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744